Title: John Adams to Abigail Adams, 11 April 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris April 11. 1783

There is at length a Ministry in England composed of Kings Friends and Peoples Men, which will effervesce, and throw out a great deal of fixed Air like Potash and Lime Juice. Mr. Laurens and Mr. Hartley are to be here in a few days to enter upon the definitive Treaty, but it is now probable there will be a Congress under the Mediation of the two imperial Courts at least respecting the Terms between England and Holland. Whether it will be expected that We should join in the Congress or not, I dont know. In any Case I am afraid it will be So long before our Affair is finished that I shall loose the Opportunity of a Spring or Summer Passage home, and a fall Passage is not so Short nor so agreable.
I have ballanced in my own mind, a long time, whether I Should take a Short Excursion to London before my Return. I Should be glad, once, to see that fine Country, but I believe I shall deny myself that Pleasure; Circumstances have placed me in an awkward Situation with regard to England, and I think upon the whole it will be most prudent to avoid it. England is in danger of being a Scaene of Confusion, and whoever shall be Sent there by Congress will not have a very pleasant Residence if he does his Duty. Yet it is in the Eyes of many, the Apple of Paradise. I See Such Symptoms of an ardent desire of it, in Several Persons, as make me Smile very often. I wish the Commission which was once given to me and So unaccountably taken away again, had never existed. In that Case I Should never have interfered with the Appetite of any one. And I wish I was now at home, out of the Scramble. I Should not feel very reverential under Such an indignity, Such a Mark of Contempt as the Appointment of another to that Court, while I am in Europe. If I ever merited the Appointment, I have done nothing Since to forfeit it, but on the Contrary have rendered to the Publick Since that time, Such Services as were never rendered by any other Minister in Europe. The most critical, important and decisive Services, as it is in my Power at any time to prove, if Congress have not already Sufficient Proofs of it. The French Ministers, who procured the Revocation of my Commission, are is now I believe Sorry enough for it. They now see a danger of its falling into hands which they dislike and distrust more than mine, into the Hands of Gentlemen who have passed a great Part of their Lives in England, have numerous Family Connections there as well as other Friendships and Acquaintances. I have fretted and laughed, very sufficiently at the “petite Ruse,” which deprived me of the Feather, but I know it to be a Feather and I will still laugh at it, what ever becomes of it. It Seems as if, We were never to hear from America more. Not one Word, any more than if the Antlantic Islands were again Sunk, as they are fabled to have once sunk and rose again.
My dear Nabbys Felicity is near very near my Heart. I must resign her to your Prudence and the Advice of your Friends. If Coffin is arrived he carried a Present for her. I wish I could do more for her, but I cannot, at present.
I am again obliged to have recourse to a Saddle horse. Mr. Jay and I trot about the Environs of Paris, and Speculate about a distant Country where our hearts are. I have been in the former Part of Life so accustomed to riding, that it is become necessary to me. I attribute my Fever, in Part to a too long neglect of this Exercise. Whether I shall ever get rid of the Effects of that Fever I dont know. A Voyage home, a little Repose and rural Exercises may cure me, but I fear a European Life will never do it. My Boys I hope are good. They know not how tenderly they are beloved by their Father.

J. Adams

